Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CUSTODIAN AGREEMENT THIS AGREEMENT, dated as of October 1, 2004, between TAIWAN GREATER CHINA FUND, a business trust organized under the laws of the State of Massachusetts and registered with the United States Securities and Exchange Commission under the 1940 Act (the  Fund ), and BROWN BROTHERS HARRIMAN & CO., a limited partnership formed under the laws of the State of New York ( BBH&Co.  or the  Custodian ). W I T N E S S E T H : WHEREAS, the Fund wishes to employ BBH&Co. to act as custodian for the Fund and to provide related services, all as provided herein, and BBH&Co. is willing to accept such employment, subject to the terms and conditions herein set forth; NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, the Fund and BBH&Co. hereby agree, as follows: 1. Appointment of Custodian . The Fund hereby appoints BBH&Co. as the Funds custodian, and BBH&Co. hereby accepts such appointment. All Investments of the Fund delivered to the Custodian or its agents or Subcustodians shall be dealt with as provided in this Agreement. The duties of the Custodian with respect to the Funds Investments shall be only as set forth expressly in this Agreement which duties are generally comprised of safekeeping and various administrative duties that will be performed in accordance with Instructions and as reasonably required to effect Instructions. 2. Representations, Warranties and Covenants of the Fund . The Fund hereby represents, warrants and covenants each of the following: This Agreement has been, and at the time of delivery of each Instruction such Instruction will have been duly authorized, executed and delivered by the Fund. This Agreement does not violate any Applicable Law or conflict with or constitute a default under the Funds prospectus or other organic document, agreement, judgment, order or decree to which the Fund is a party or by which it or its Investments is bound. By providing an Instruction with respect to the first acquisition of an Investment in a jurisdiction other than the United States of America, the Fund shall be deemed to have confirmed to the Custodian that the Fund has (a) assessed and accepted all material Country or Sovereign Risks and accepted responsibility for their occurrence, (b) made all determinations required to be made by the Fund under the 1940 Act, and (c) appropriately and adequately disclosed to its shareholders, other investors and all persons who have rights in or to such Investments, all material investment risks, including those relating to the custody and settlement infrastructure or the servicing of securities in such jurisdiction. The Fund shall safeguard and shall solely be responsible for the safekeeping of any testkeys, identification codes, passwords, other security devices or statements of account with which the Custodian provides it. In furtherance and not limitation of the foregoing, in the event the Fund utilizes any on-line service offered by the Custodian, the Fund and the Custodian shall be fully responsible for the security of each partys connecting terminal, access thereto and the proper and authorized use thereof and the initiation and application of continuing effective safeguards in respect thereof.
